Cite as: 588 U. S. ____ (2019)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                     No. 18–9227 (19A109)
                          _________________


    ROBERT SPARKS v. LORIE DAVIS, DIRECTOR,
    TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
     CORRECTIONAL INSTITUTIONS DIVISION
 ON APPLICATION FOR STAY AND PETITION FOR A WRIT OF
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT
                      [September 25, 2019]

   The application for stay of execution of sentence of death
presented to JUSTICE ALITO and by him referred to the Court
is denied. The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   The allegations presented in this petition are disturbing.
On the day the jury began punishment deliberations in pe-
titioner Robert Sparks’ capital murder trial, one of the bail-
iffs on duty in the courtroom wore a black tie embroidered
with a white syringe—a tie that he admitted he wore to ex-
press his support for the death penalty.
   That an officer of the court conducted himself in such a
manner is deeply troubling. Undoubtedly, such “distinc-
tive, identifiable attire may affect a juror’s judgment.” Es-
telle v. Williams, 425 U. S. 501, 504–505 (1976). The state
habeas court, however, conducted an evidentiary hearing
but did not find sufficient evidence to conclude that the jury
saw the tie. I therefore do not disagree with the denial of
certiorari. I nevertheless hope that presiding judges aware
of this kind of behavior would see fit to intervene in future
cases by completely removing the offending item or court
officer from the jury’s presence. Only this will ensure the
“very dignity and decorum of judicial proceedings” they are
2                    SPARKS v. DAVIS

                 Statement of SOTOMAYOR, J.

entrusted to uphold. Illinois v. Allen, 397 U. S. 337, 344
(1970). The stakes—life in this case, liberty in many oth-
ers—are too high to allow anything less.